         Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 1 of 40

 PLEASE REVIEW THIS BINDER/POLICY
 CAREFULLY AS THE COVERAGE,
 TERMS AND CONDITIONS MAY VARY                                              Cover Note Number: TMU-407507
 FROM THOSE INITIALLY REQUESTED                                             Renewal of Cover Note Number: TMU-406847
 IN YOUR SUBMISSION.
                                                    COVER NOTE
                                         OF INSURANCE EFFECTED THROUGH
                                TRIDENT MARINE MANAGERS, INC.
                              14425 Torrey Chase Blvd., Suite 200, Houston, TX 77014-1648

This certificate is issued in accordance with authorization granted under agreement B0507M16PL06730 to Trident Marine
Managers, Inc. by certain underwriters at Lloyds, London whose names and proportions underwritten by them are
attached/shown on page 3. In consideration of the premium specified in declarations the said underwriters do hereby bind
themselves each for his own part, and not one for another, their heirs, executors and administrators, to insure the Interest
named herein, in accordance with the terms and conditions attached hereto.

NAME OF ASSURED:           Rodi Marine, LLC (as per attached)
ADDRESS:                   P.O. Box 80115, Lafayette, LA 70598

TERM:       From: January 1, 2017              To: January 1, 2018               At the times as per the attached.
OPERATION OR CLASS OF BUSINESS:                Crew boats operating in the Gulf of Mexico.
AMOUNT OR LIMIT:                               As per the attached.
TYPE OF COVERAGE:                              As per the attached.

Acting upon the instructions of:                     Howard Risk Advisors, LLC
                                                     201 West Vermilion #200
                                                     Lafayette, LA 70501
We confirm that we, the undersigned, have
procured insurance as hereinafter specified from:       66.67% Lloyd’s of London Underwriters – as per attached.
                                                        33.33% Navigator’s Insurance Company
                                                      (hereinafter called the "UNDERWRITERS").


                                                            Producing Agent, the Assured’s Agent, hereinafter
                                                            called “The Producer”, shall remit applicable state
Certificate Fee:
Federal Tax:                                                taxes to Trident Marine Managers, Inc. for the State of
State Tax:                                                  Texas. The Producer assumes all responsibility for such
Stamping Fee:                                               state taxes, if any, in all other states. Whichever party
Total:                                                      is responsible for the payment of taxes shall also be
                                                            responsible for full compliance with relevant surplus
NOTICE: NO FLAT CANCELLATIONS ALLOWED                       lines laws of the other states, including the filing of
                                                            affidavit and other documents if any.

This Cover Note is made and accepted subject to all the provisions, forms, endorsements and conditions set forth herein or
appearing in this Cover Note which are specifically referred to and made a part of this Cover Note, together with such other
provisions, conditions, forms and endorsements as may be endorsed herein, or attached hereto; and no officer, agent, broker
or representative other than TRIDENT MARINE MANAGERS, INC. Houston, Texas, or the UNDERWRITERS shall
have the power to waive or be deemed to have waived any provision, condition, form or endorsement of the Cover Note
unless such waiver, if any, shall be issued and executed by TRIDENT MARINE MANAGERS, INC. Houston, Texas, nor
shall any privilege or permission affecting the Insurance under the Cover Note exist or be claimed by the Assured unless so
issued and executed.

               This Cover Note shall not be valid unless signed by TRIDENT MARINE MANAGERS, INC.
                   Dated at Houston, Texas                            TRIDENT MARINE MANAGERS, INC.
                                                                       by authority of the UNDERWRITER'S


                       January 9, 2017

                                                       EXHIBIT 4                                            Rodi - 0445
          Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 2 of 40




                                         COVER NOTE CONDITIONS

1.   It is expressly understood and agreed by the Assured by accepting this instrument that TRIDENT MARINE
     MANAGERS, INC. is not one of the UNDERWRITERS or Assurers hereunder and is not nor shall be in any way or to
     any extent liable for any loss or claim whatever as insurers. The Assurers hereunder are only those UNDERWRITERS
     whose names are on file as herein before set forth.

2.   On demand of the Assured or its representative the latest financial statements of any Underwriter
     hereunder will be made available at the office of Trident Marine Managers, Inc. for review.

3.   This entire Cover Note shall be void if the Assured has concealed or misrepresented any material fact or circumstances
     concerning this insurance or the Subject thereof, whether before or after a loss.

4.   This Cover Note of Insurance shall not be assigned either in whole or in part without the written consent of TRIDENT
     MARINE MANAGERS, INC. endorsed hereon.

5.   This insurance is made and accepted subject to all the provisions and conditions set forth herein and in any forms or
     endorsements attached hereto, all of which are to be considered as incorporated herein, and any provisions or
     conditions appearing in any forms or endorsements attached hereto which alter the Cover Note provisions stated above
     shall supersede such Cover Note provisions in so far as they are inconsistent therewith.

6.   This document intended for use as evidence that insurance described herein has been effected against which
     UNDERWRITER'S Policy(ies) will be duly issued. IT IS UNDERSTOOD AND AGREED THAT THIS
     INSURANCE IS SUBJECT TO ALL THE TERMS, CONDITIONS AND PROVISIONS OF SAID
     UNDERWRITER'S POLICY(IES) WHICH SHALL, IN THE EVENT OF CONFLICT HEREWITH, BE
     CONTROLLING.

7.   The Assured, upon knowledge of any occurrence likely to give rise to a claim hereunder, shall give immediate notice to
     the UNDERWRITER'S pursuant to the policy and to TRIDENT MARINE MANAGERS, INC., 14425 Torrey Chase
     Blvd., Suite 200, Houston, TX 77014-1648.

8.   UNDERWRITER'S have agreed to allow, if applicable, the appropriate amount of the premium to pay Federal Excise
     Tax.
     It is understood and agreed that in the event of any return of premium becoming due hereunder the UNDERWRITER'S
     will deduct the appropriate Federal Excise Tax amount from the amount of the return and the Assured or his Agent or
     Broker should take steps to recover the Tax from the U.S. Government.




                                                       EXHIBIT 4                                          Rodi - 0446
         Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 3 of 40




INSURED: Rodi Marine, LLC                                       POLICY NO. PER POLICY

                                                  SIGNATURE PAGE
ANY PROVISIONS REQUIRED BY LAW BE STATED IN POLICIES ISSUED BY A SUBSCRIBER HERETO,
SHALL BE DEEMED TO HAVE BEEN STATED HEREIN SUBJECT TO THE SEVERAL LIABILITY CLAUSE
CONTAINED HEREON.

IN WITNESS, THE ASSURES HEREUNDER HAVE CAUSED THIS POLICY TO BE SIGNED BY A DULY
QUALIFIED OFFICER, ATTORNEY OR AGENT, THIS 1st DAY OF JANUARY 2017

THE SUBSCRIBERS HERETO, EACH SEVERALLY BUT NOT JOINTLY, DO INSURE RODI MARINE, LLC



ASSURER                                            AMOUNT    PREMIUM   AUTHORIZED SIGNATURE
                                                   INSURED



UNDERWRITERS AT LLOYD’S AS PER                      66.67%
ATTACHED THROUGH TRIDENT
MARINE MANAGERS, INC.
  POLICY NO(S): TMU-406847

    Syndicate   Signed %    Pseudonym/Reference
    2987        29.8559%   BRT
    4472        26.8648%   LIB
    2001        29.8469%   AML
     457        13.4324%   MRS                                         ______________________________




NAVIGATORS INSURANCE COMPANY                        33.33%

                                                                       ______________________________
  POLICY NO(S):
  HO16LIA00252402




TOTAL:                                              100%




                                                      EXHIBIT 4                           Rodi - 0447
       Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 4 of 40




Price Forbes & Partners Limited                                                                              507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730


Attached to and forming a part of Policy Number / Covernote No:                              TMU-407507
Insured:       Rodi Marine, LLC

Effective:     January 1, 2017 – January 1, 2018
              Syndicate             Signed %          Pseudonym/Reference

                 2987               29.8559%          BRT

                 4472               26.8648%          LIB

                 2001               29.8469%          AML

                 457                13.4324%          MRS




                              100% Security

SEVERAL LIABILITY CLAUSE


PLEASE NOTE – This notice contains important information. PLEASE READ CAREFULLY

The liability of an insurer under this contract is several and not joint with other insurers party to this contract. An
insurer is liable only for the proportion of liability it has underwritten. An insurer is not jointly liable for the proportion
of liability underwritten by any other insurer. Nor is an insurer otherwise responsible for any liability of any other
insurer that may underwrite this contract.

The proportion of liability under this contract underwritten by an insurer (or, in the case of a Lloyd’s syndicate, the
total of the proportions underwritten by all the members of the syndicate taken together) is shown in this contract.

In the case of a Lloyd’s syndicate, each member of the syndicate (rather than the syndicate itself) is an insurer. Each
member has underwritten a proportion of the total shown for the syndicate (that total itself being the total of the
proportions underwritten by all the members of the syndicate taken together). The liability of each member of the
syndicate is several and not joint with other members. A member is liable only for that member’s proportion. A
member is not jointly liable for any other member’s proportion. Nor is any member otherwise responsible for any
liability of any other insurer that may underwrite this contract. The business address of each member is Lloyd’s, One
Lime Street, London EC3M 7HA. The identity of each member of a Lloyd’s syndicate and their respective proportion
may be obtained by writing to Market Services, Lloyd’s, at the above address.

Although reference is made at various points in this clause to “this contract” in the singular, where the circumstances
so require this should be read as a reference to contracts in the plural.


07/03/08
LMA5096 (Combined Certificate)




                                                       EXHIBIT 4                                            Rodi - 0448
        Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 5 of 40


Price Forbes & Partners Limited                                                       507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730



                                     Risk Details

TYPE:               Excess Liabilities

ASSURED:            Rodi Marine, LLC; DD Marine, LLC; GJR Marine, LLC; Rodi Marine Management,
                    LLC; J2W Marine, LLC; J2W II Marine, LLC; JJWZ Marine, LLC
                    Including named subsidiary and/or affiliated and/or associated and/or partnership
                    companies and/or individual assureds as their respective interests may appear.

                    Mailing Address: P.O. Box 80115, Lafayette, LA 70598

VESSEL(S):          As Per Attached Schedule
                    Including new and/or added and/or acquired and/or chartered and/or managed
                    vessles automatically held covered at premium to be agreed by Slip Leader.

PERIOD:             Attaching: January 1, 2017 at 00.01 hours Central Standard Time
                    Expiring: January 1, 2018 at 00.01 hours Central Standard Time

INTEREST:           Umbrella Liability

LIMIT OF
LIABILITY:          (a) Limit in respect of each Occurrence which is always subject to (b) below:
                        USD 15,000,000

                    (b) Aggregate Limit separately in respect of:
                        (i) Products Liability and Completed Operations Liability Combined:
                             USD 15,000,000
                        (ii) All other coverages combined:
                             USD 15,000,000

EXCESS OF:          Scheduled Underlying Insurances, as per Schedule attached, but USD 25,000
                    Self-Insured Retention per occurrence in respect of exhaustion of Underlying
                    Aggregates, but no drop down in respect of non-recoverable losses.

SITUATION:          United States of America
CONDITIONS:         London Excess Liability Policy JL2003/006 (June 2003) with Exclusion 5 (B)
                    deleted, but only in respect of Care, Custody and Control covered in a scheduled
                    Underlying Policy and Exclusion 15(C) amended from 14 to 30 days.Exclusions
                    15 and 16 amended to follow the Underlying Pollution policy.
                    Excluding Professional Indemnity/Liability.
                    Waiver of Subrogation Endorsement as attached
                    Supplementary Exclusions B CGU00Z, but Exclusion 4 (a) does not apply in
                    respect of watercraft removal of wreck or 3rd party removal of wreck and coverage
                    hereunder follows the Removal of Wreck coverage provided in the underlying
                    Protection & Indemnity policy in all respects.
                    Gulf of Mexico Extension Endorsement, as attached.
                    In-Rem Endorsement, as attached.
                    In Personam Endorsement, as attached.
                    Cancellation Clause, as attached.
                    Minimum Earned Premium Provision at 25%
                                                                                    Continued …

                                           EXHIBIT 4                                   Rodi - 0449
     Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 6 of 40




Price Forbes & Partners Limited                                                               507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730

                       Claim(s) Reporting Endorsement, as attached
                       War & Terrorism Exclusion Clause JL2002/002 (17.01.02)
                       Institute Radioactive Contamination, Chemical, Biological, Bio-Chemical and
                       Electromagnetic Weapons Exclusion Clause CL370 (10.11.03), subject to
                       U.S.A. and Canada Endorsement USCANB (29.01.04).
                       Institute Cyber Attack Exclusion Clause CL380 (10.11.03).
                       Sanction Limitation And Exclusion Clause JL2010/005 (15/09/10)
                       Primary and Non Contributory Endorsement
                       U.S. Terrorism Risk Insurance Act of 2002 as amended Not Purchased Clause
                       LMA 5092 (21/12/2007)

EXPRESS
WARRANTIES:            None
                       (Other than those that may be expressly contained within the policy conditions,
                       wordings, clauses and in addition to any implied warranties under the law to
                       which this insurance is subject – failure to comply with a warranty will, in normal
                       circumstances, void this insurance policy.)

CHOICE OF LAW
& JURISDICTION:        In case of any dispute arising out of this insurance, the same shall be governed by
                       and construed in accordance with Louisiana law and practice, jurisdiction subject
                       to Institute Service of Suit Clause (U.S.A.) CL.355 (1.11.92)

PREMIUM:               USD 54,000 in full per annum.


TAXES PAYABLE BY
(RE)INSURED AND
ADMINISTERED BY
UNDERWRITERS:    None

RECORDING,
TRANSMITTING
AND STORING
INFORMATION:           Where the broker maintains risk and/or claim data/information/documents, the
                       broker may hold such data/information/documents electronically.

INSURER CONTRACT
DOCUMENTATION: In respect of Lloyd’s Underwriters this document details the contract terms entered
               into by the insurer (s) and constitutes the contract document.

                    This contract is subject to US state surplus lines requirements. it is the responsibility
                    of the surplus lines broker to affix a surplus lines notice to the contract document
                    before it is provided to the insured. In the event that the surplus lines notice is not
                    affixed to the contract document the insured should contract the surplus lines broker.

                    Any further documentation changing this contract, agreed in accordance with the
                    contract change provisions set out in this contract, shall form the evidence of such
                    change




                                              EXHIBIT 4                                      Rodi - 0450
     Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 7 of 40




Price Forbes & Partners Limited                                                         507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730




                                                   Information


As per application form.

Operations: Crew boats operating in the Gulf of Mexico

Vessel Schedule as attached

Assured has been in business for 6 years

Estimated Annual Gross Sales: USD 11,000,000

Estimated Annual Gross Payroll: USD 395,857

Maximum crew on board scheduled vessels at any one time: 32 (16 Working/ 16 Resting)

Vehicle Schedule:-
     3 Private Passenger
     6 Light Trucks

Largest Single Loss last 5 years from ground up:
$560,611.91 P&I Claim in the 2015/16 term.

No Losses to this layer last 5 years.




                                              EXHIBIT 4                                Rodi - 0451
    Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 8 of 40




Price Forbes & Partners Limited                                                         507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730




                                          DECLARATIONS


Item 1.   Name and Address of the Named Insured:

             As per Risk Details


Item 2.   Underlying Insurance(s): AS PER SCHEDULE ATTACHED

             (a) “Bodily Injury”, “Personal Injury”, “Advertising Injury” and/or “Property
                 Damage” except where a separate amount is specifically shown in (b)-(g) below or
                 is added by endorsement,

                 any one “Occurrence” without aggregate:

                 or annual aggregate:

             (b) “Products Liability” and “Completed Operations Liability” combined:

                 any one “Occurrence” without aggregate:

                 or annual aggregate:

             (c) “Employers Liability”

                 any one “Occurrence” without aggregate:

             (d) “Watercraft Liability”

                 any one “Occurrence” without aggregate:

             (e) “Aircraft Liability”

                 any one “Occurrence” without aggregate:

             (f) “Automobile Liability”

                 any one “Occurrence” without aggregate:

             (g) “Maritime Employer’s Liability”

                 any one “Occurrence” without aggregate:


Item 3.   Self Insured Retention in respect of each “Occurrence”:

             As Per Risk Details



                                           EXHIBIT 4                                   Rodi - 0452
    Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 9 of 40




Price Forbes & Partners Limited                                                            507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730



Item 4.   Limits of Liability:

              (a) Limit in respect of each “Occurrence” which is always subject to (b) below:

                  As Per Risk Details

              (b) Aggregate limit separately in respect of:

                  (i) “Products Liability” and “Completed Operations Liability” combined:

                      As Per Risk Details

                  (ii) All other coverages combined:

                      As Per Risk Details


Item 5.   Policy Period:

              (a) Inception date:       As Per Risk Details

              (b) Expiry date:          As Per Risk Details

                                        (both dates inclusive)


Item 6.   Currency:

              (a) Premiums:

                  USD

              (b) Indemnity payments:

                  USD


Item 7.   Premium:

              (a) As Per Risk Details

              (b) Payable on (dates):

                  As Per Subscription Agreement


Item 8.   Payment of Premium to:

              Trident Marine Managers, Inc.



                                               EXHIBIT 4                                Rodi - 0453
    Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 10 of 40




Price Forbes & Partners Limited                                   507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730



Item 9.    Indemnity Payments to:

               As Per Risk Details


Item 10.   Service of Suit:

               As Per Risk Details


Item 11.   Notice of Occurrence:

               Trident Marine Managers, Inc.


Item 12.   Choice of Law/Jurisdiction:

               As Per Risk Details




                                           EXHIBIT 4             Rodi - 0454
  Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 11 of 40



Price Forbes & Partners Limited                                    507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730




                         This page is intentionally left blank.



                                   EXHIBIT 4                      Rodi - 0455
       Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 12 of 40


Price Forbes & Partners Limited                                                               507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730

                                     LONDON UMBRELLA POLICY

       THIS IS AN EXCESS LIABILITY POLICY. PLEASE READ THE ENTIRE DOCUMENT
     CAREFULLY. SOME WORDS CONTAINED HEREIN HAVE SPECIFIC MEANING. PLEASE
                          REFER TO THE DEFINITIONS SECTION.

I.          INSURING AGREEMENTS

         1. COVERAGE

           In consideration of the payment of the premium set out in Item 7 of the Declarations and in
           reliance upon the proposal for this policy (hereinafter Policy), statements made, and any
           supplementary information pertaining to the proposal which are all deemed incorporated herein,
           Underwriters agree, subject to the Insuring Agreements, Conditions, Exclusions, Definitions
           and Declarations contained in this Policy, to indemnify the “Insured” in respect of its operations
           anywhere in the World, for “Ultimate Net Loss” by reason of liability:

           (a) imposed upon the “Insured” by law or

           (b) assumed by the “Insured” under an “Insured Contract”,

               for damages in respect of:

               (i)     “Bodily Injury”

               (ii)    “Personal Injury”

               (iii)   “Property Damage”

               (iv)    “Advertising Injury”,

           caused by or arising out of an “Occurrence” during the Policy Period as set out in Item 5 of the
           Declarations.

         2. LIMITS OF LIABILITY

           Underwriters shall only be liable for “Ultimate Net Loss” in excess of:

           (a) the Underlying Insurance(s) set out in Item 2 of the Declarations, or,

           (b) the Self Insured Retention set out in Item 3 of the Declarations,

           whichever is the greater and then only up to the amount stated in Item 4(a) of the Declarations
           in respect of each “Occurrence”.

           Regardless of the number of “Occurrences” that may be covered by this Policy Underwriters’
           total Limits of Liability shall not exceed the amount of “Ultimate Net Loss” set out in Item 4(b)
           of the Declarations in the aggregate separately in respect of:

           (i) “Products Liability” and “Completed Operations Liability” combined,

           (ii) All other coverages combined,

           for each annual period.


                                                EXHIBIT 4                                    Rodi - 0456
   Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 13 of 40




Price Forbes & Partners Limited                                                           507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730

       The inclusion or addition hereunder of more than one “Insured” shall not increase Underwriters’
       Limits of Liability as set out in Item 4 of the Declarations.

    3. UNDERLYING INSURANCE(S)/SELF INSURED RETENTION

       Regardless of the number of “Occurrences” that may be covered by this Policy:

       (a) where the Underlying Insurance(s) is any one “Occurrence” the “Insured” shall always be
           liable for either the Underlying Insurance(s) or the Self Insured Retention, whichever is the
           greater, in respect of each and every “Occurrence;”

       (b) where the Underlying Insurance(s) is in the aggregate, the “Insured” shall always be liable
           for the remaining Underlying Insurance(s) or the Self Insured Retention, whichever is the
           greater, in respect of each and every “Occurrence”.

       The Self Insured Retention shall be subject to no aggregate limitation regardless of the number
       of “Occurrences” that may be covered by this Policy.

       The “Insured” shall have the right to insure all or part of the Underlying Insurance(s) and/or the
       Self Insured Retention.

    4. JOINT VENTURES

       As regards any liability of the “Insured” which is covered under this Policy and arises in any
       manner whatsoever out of the operations or existence of any joint venture, co-venture, joint
       lease, joint operating agreement or partnership (hereinafter “Joint Venture”) in which the
       “Insured” has an interest:

       (a) the Underlying Insurance(s), or

       (b) the Self Insured Retention, and

       (c) the Limits of Liability of Underwriters under this Policy,

       shall be limited to the product of:

       (i) the percentage interest of the “Insured” in said “Joint Venture” or such percentage as takes
           account of any acceptance by Underwriters as set out in Definition 13(f), and

       (ii) the Underlying Insurance(s), the Self Insured Retention and the Limits of Liability specified
            by this Policy, respectively.

       Where the percentage interest of the “Insured” in said “Joint Venture” is not set forth in writing,
       the percentage to be applied shall be that which would be imposed by law at the inception of the
       “Joint Venture”. Such percentage shall not be increased by the insolvency, bankruptcy, or
       receivership of any members of the said “Joint Venture” or any other parties. Nothing
       contained in this Joint Venture clause shall make this Policy subject to the terms of any other
       insurance.




                                             EXHIBIT 4                                   Rodi - 0457
      Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 14 of 40



Price Forbes & Partners Limited                                                                507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730

II.        CONDITIONS

       This Policy is subject to the following conditions:

       1. APPEALS

           In the event the “Insured” elects not to appeal a judgement which may, in whole or in part,
           involve indemnity under this Policy, Underwriters may, following discussion with the
           “Insured”, elect to make such appeal at their own cost and expense and shall be liable for the
           taxable costs and disbursements and any additional interest incidental to such appeal; but in no
           event shall the liability of Underwriters exceed the relevant Limits of Liability set out in Item 4
           of the Declarations plus such costs, expenses, disbursements and interest.

       2. APPLICATION OF RECOVERIES

           All recoveries or payments recovered or received subsequent to a payment by Underwriters
           under this Policy, after deduction of all recovery expenses, shall be applied as if recovered or
           received prior to such payment and all necessary adjustments shall then be made between the
           “Insured” and Underwriters.

       3. APPORTIONMENT OF “DEFENCE EXPENSES”

           Whenever any written demand received by the “Insured” for damages is finally resolved by a
           payment by the “Insured” which, regardless of the amount thereof, is only covered in part by
           this Policy, then the percentage of any “Defence Expenses” that can be included in the
           “Ultimate Net Loss” shall be calculated by dividing that part of such payment which is covered
           by this Policy, by the total amount paid by the “Insured”.

       4. ASSIGNMENT

           Assignment of interest under this Policy shall not bind Underwriters unless and until their
           written agreement thereto is secured.

       5. CANCELLATION

           Cancellation of this Policy may be effected either

           (a) by the “Insured”, or

           (b) by Underwriters or their representatives.

           The “Insured” may cancel this Policy by mailing or delivering advance written notice to
           Underwriters or their representatives stating when the cancellation is to take effect.

           If Underwriters cancel the Policy because of non-payment of premium, they or their
           representatives must mail or deliver to the “Insured” not less than ten (10) days advance written
           notice stating when the cancellation is to take effect. If Underwriters cancel for any other
           reason, they or their representatives must mail or deliver to the “Insured” not less than ninety
           (90) days advance written notice stating when the cancellation is to take effect. Mailing of
           notice by Underwriters or their representatives to the “Insured” at the mailing address shown in
           Item 1 of the Declarations will be sufficient to prove notice.

           The Policy Period will end on the day and hour stated in the cancellation notice.


                                               EXHIBIT 4                                       Rodi - 0458
   Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 15 of 40



Price Forbes & Partners Limited                                                            507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730

       If Underwriters cancel the Policy, final premium will be calculated pro rata based on the time
       that this Policy was in force.

       If the “Insured” cancels the Policy, final premium will be more than pro rata; it will be based on
       the time this Policy was in force and increased by Underwriters’ short rate cancellation table
       and procedure.

       Premium adjustment may be made at the time of cancellation or as soon as practicable thereafter
       but the cancellation will be effective even if no refund has been made or offered to the
       “Insured”. Underwriters’ cheque, or their representative’s cheque, mailed or delivered, shall be
       sufficient tender of any refund due to the “Insured”.

       The first named “Insured” in Item 1 of the Declarations shall act on behalf of all other
       “Insureds” with respect to the giving and receiving of notice of cancellation and the receipt of
       any refund that may become payable under the Policy.

       Any of these provisions that conflict with a law that controls the cancellation of the insurance in
       this Policy is changed by this statement to comply with the law.

    6. CHOICE OF LAW/JURISDICTION

       If and as attached to this Policy per Declarations.

    7. CROSS LIABILITY

       In the event of an “Occurrence” resulting in “Bodily Injury” to an employee of one “Insured”
       hereunder for which another “Insured” is, or may be, liable then this Policy shall cover such
       “Insured” against whom a “Claim” for damages has been made or may be made in the same
       manner as if separate policies had been issued to each “Insured” hereunder.

       In the event of an “Occurrence” resulting in “Property Damage” to property of one “Insured”
       hereunder for which another “Insured” is, or may be, liable then this Policy shall cover such
       “Insured” against whom a “Claim” for damages has been made or may be made in the same
       manner as if separate policies had been issued to each “Insured” hereunder.

       Nothing contained herein shall operate to increase Underwriters’ Limit of Liability set out in
       Item 4 of the Declarations.

    8. CURRENCY AND PAYMENTS OF PREMIUMS

       Premiums and indemnity payments due under this Policy are payable in the currencies set out in
       Item 6 of the Declarations. Payment of premiums shall be made by the first named “Insured”
       set out in Item 1 of the Declarations to the person or entity set out in Item 8 of the Declarations.
       If the first named “Insured” or its agent fails to pay the premium due to Underwriters by the due
       date, Underwriters may issue notice to the named “Insured” set out in Item 1 of the Declarations
       stating when, not less than ten (10) days thereafter, cancellation shall be effective.

    9. DEFENCE

       Underwriters shall not be called upon to assume the handling or control of the defence or
       settlement of any “Occurrence” that may be covered under this Policy but Underwriters shall
       have the right, but not the duty, to participate with the “Insured” in the defence or settlement of
       any “Occurrence” which may be indemnifiable in whole or in part by this Policy.


                                            EXHIBIT 4                                     Rodi - 0459
   Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 16 of 40


Price Forbes & Partners Limited                                                              507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730

    10. INSOLVENCY

       The insolvency, bankruptcy, receivership or any refusal or inability to pay of the “Insured”
       and/or any other Underwriter shall not operate to:

       (a) deplete the Underlying Insurance(s) set out in Item 2 of the Declarations;

       (b) deplete the Self Insured Retention set out in Item 3 of the Declarations;

       (c) increase Underwriters’ liability under this Policy;

       (d) increase any Underwriters’ share of liability under this Policy;

       (e) relieve Underwriters from the payment of “Ultimate Net Loss” under this Policy.

    11. INSPECTION AND INVESTIGATION

       Underwriters may, at any time, audit and examine the books and records of the “Insured” as
       they relate to this Policy at any time during the Policy Period and for up to three years after the
       expiration or termination of this Policy.

       Underwriters have the right, but are not obligated, to inspect the premises and operations of the
       “Insured” at any time. The inspections are not safety inspections. They relate only to the
       insurability of the premises and operations and the premiums to be charged. Underwriters may
       give the “Insured” reports on the conditions found. They may also recommend changes. Whilst
       they may help reduce losses, Underwriters do not undertake to perform the duty of any person
       or organisation to provide for the health or safety of the “Insured’s” employees or the public.
       Underwriters do not warrant that the premises or operations of the “Insured” are safe or
       healthful or that they comply with laws, regulations, codes or standards.

    12. LOSS PAYABLE

       Any amount for which Underwriters are liable under this Policy shall be due and payable solely
       to the agent of the “Insured” set out in Item 9 of the Declarations within thirty (30) days after it
       is agreed by Underwriters.

    13. MAINTENANCE OF UNDERLYING INSURANCE(S)

       During the Policy Period, the “Insured” agrees:

       (a) to keep the policies listed in Item 2 of the Declarations in full force and effect;

       (b) that any renewals or replacements of the policies listed in Item 2 of the Declarations will not
           be more restrictive in coverage;

       (c) that the limits of insurance of the policies listed in Item 2 of the Declarations shall not
           change except for any reduction or exhaustion of aggregate limits by payment of “Claims”
           for “Occurrences” covered by this Policy; and,

       (d) that the terms and endorsements of the policies listed in Item 2 of the Declarations will not
           materially change during the Policy Period.

       If the “Insured” fails to comply with any of these requirements, Underwriters will only be liable
       to the same extent that they would have been, had the “Insured” fully complied with these
       requirements.

                                            EXHIBIT 4                                       Rodi - 0460
   Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 17 of 40




Price Forbes & Partners Limited                                                           507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730

    14. NOTICE OF OCCURRENCE

       Written notice must be given to Underwriters within ninety (90) days through the persons
       named in Item 11 in the Declarations by or on behalf of the “Insured” whenever the “Insured”
       has information:

       (a) of any “Occurrence” causing the death of a human being; or,

       (b) of any “Occurrence” where any injury of the following type occurs:

           (i)     quadriplegia or paraplegia; or,

           (ii)    major amputations (leg, arm, foot or hand); or,

           (iii)   other serious injuries such as head injuries, serious burns, loss of an eye, permanent
                   loss of any of the senses, severe scarring, alleged paralysis;

       (c) of any “Occurrence” which the “Insured” should reasonably conclude may deplete the
           Underlying Insurance(s) or Self Insured Retention by 50% or more; or,

       (d) of any claim(s) in which Underwriters are named.

    15. OIL POLLUTION ACT DISCLAIMER

       This Policy of insurance is not evidence of financial responsibility under the Oil Pollution Act
       1990 or any similar national, federal, state or local laws. Any showing or offering of this Policy
       by the “Insured” as evidence of insurance shall not indicate that the Underwriters have
       consented to act as guarantor or to be sued directly in any jurisdiction whatsoever for the
       purposes of the Oil Pollution Act 1990. Underwriters do not consent to be guarantors or to be
       sued directly.

    16. OTHER INSURANCE

       If other insurance applies to a “Claim” also covered by this Policy, this Policy will apply excess
       of the other insurance regardless of whether the other insurance is valid or collectable.
       However, this provision will not apply if the other insurance is specifically written to be excess
       of this Policy.

    17. PREVENTION OF FURTHER OCCURRENCES

       As soon as the “Insured” becomes aware of an “Occurrence”, the “Insured” shall promptly, and
       at its own expense, take all reasonable steps to prevent further “Bodily Injury”, “Personal
       Injury”, “Property Damage” and/or “Advertising Injury” resulting from the same “Occurrence”
       (or conditions which may give rise to a similar “Occurrence”).

    18. PRIOR INSURANCE

       If a loss covered by this Policy is also covered in whole or in part under any other excess policy
       issued to the “Insured” prior to the effective date of this Policy, Underwriters’ Limits of
       Liability as stated in Item 4 of the Declarations will be reduced by any amounts due to the
       “Insured” under such prior insurance.



                                           EXHIBIT 4                                     Rodi - 0461
   Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 18 of 40




Price Forbes & Partners Limited                                                               507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730

    19. SEPARATION OF “INSUREDS”

       Except with respect to Underwriters’ Limits of Liability and any rights or duties specifically
       assigned to the first named “Insured” designated in Item 1 of the Declarations, this insurance
       applies:

       (a) as if each named “Insured” were the only named “Insured”; and,

       (b) separately to each “Insured” against whom “Claim” is made or suit brought.

    20. SERVICE OF SUIT

       If and as attached to this Policy per Declarations.

    21. SUBROGATION

       Where an amount is paid by Underwriters under this Policy, the “Insured’s” rights of recovery
       against any other person or entity in respect of such amount shall be exclusively subrogated to
       Underwriters. At Underwriters’ request the “Insured” will assist, co-operate and lend its name
       to the exercise of Underwriters’ rights of subrogation. The “Insured” shall do nothing to
       prejudice such rights.

       All recoveries shall be applied as follows:

       (a) any interests, including the “Insured” that have paid an amount in excess of Underwriters’
           payment under this Policy will be reimbursed first;

       (b) Underwriters then will be reimbursed up to the amount they have paid; and,

       (c) lastly, any interests, including the “Insured” over which Underwriters’ insurance is excess,
           are entitled to claim the residue.

       Expenses incurred in the exercise of rights of recovery shall be apportioned between the
       interests, including the “Insured”, in the ratio of their respective recoveries as finally settled.

    22. TRANSFER OF RIGHTS AND DUTIES

       The rights and duties of the “Insured” under this Policy may not be transferred without prior
       written consent of Underwriters.

       If the “Insured” dies or is legally declared bankrupt, rights and duties will be transferred to its
       legal representative but only while acting within the scope of duties as its legal representative.
       However, notice of cancellation sent to the first named “Insured” designated in Item 1 of the
       Declarations and mailed to the address shown in Item 1 of the Declarations of this Policy will be
       sufficient notice to effect cancellation of this Policy.

    23. WAIVER OR CHANGE

       Notice to any agent or knowledge possessed by any agent or any other person shall not effect a
       waiver of or change in any part of this Policy. This Policy can only be changed by a written
       endorsement that becomes a part of this Policy and is signed by or on behalf of Underwriters.



                                             EXHIBIT 4                                       Rodi - 0462
       Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 19 of 40


Price Forbes & Partners Limited                                                                 507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730

III.        EXCLUSIONS

        This Policy does not apply to any actual or alleged liability:

        1. arising out of breach of contract;

        2. (a) arising out of “Occupational Disease”;

            (b) arising under any workers’ compensation, unemployment compensation or disability laws,
                statutes, or regulations;

            (c) for “Employers Liability” where the “Occurrence” takes place, and jurisdiction is ruled to
                be, in any state(s) where the “Insured” is a non-participant in or non-subscriber to regular
                programmes established by that state’s workers’ compensation, unemployment
                compensation or disability laws, statutes, or regulations; provided however, that this
                exclusion does not apply to liability of a “Third Party” assumed by the “Insured” under an
                “Insured Contract”;

            (d) which any “Insured” may have to its own employee arising out of the actions or omissions
                of another of its own employees;

            (e) to any “Leased Employee”;

        3. arising out of “Aviation Products”;

        4. for “Discrimination”, “Sexual Harassment” and/or “Inappropriate Employment Conduct”;

        5. for “Property Damage” to property:

            (a) owned, leased, rented or occupied by the “Insured”;

            (b) in the care, custody or control of the “Insured”;

        6. for “Property Damage” to the “Insured’s Products” arising out of it or any part of it;

        7. for “Property Damage” to property worked on by or on behalf of the “Insured” arising out of
           such work or any portion thereof, or out of any material, parts or equipment furnished in
           connection therewith;

        8. for the withdrawal, recall, return, inspection, repair, replacement, or loss of use of the “Insured’s
           Products” or work completed by or for the “Insured” or for any property of which such
           “Insured’s Products” or work form a part;

        9. for any fines, penalties, punitive damages, exemplary damages or any additional damages
           resulting from the multiplication of compensatory damages;

        10. for “Personal Injury” or “Advertising Injury” arising out of:

            (a) failure to perform under any contract;

            (b) infringement of trademark, patent, service mark or trade name, other than copyright, titles
                or slogans;

            (c) incorrect description or mistake in advertised price of goods, products or services sold,
                offered for sale or advertised;

                                                 EXHIBIT 4                                     Rodi - 0463
   Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 20 of 40



Price Forbes & Partners Limited                                                               507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730

        (d) unfair competition;

    11. for any act, negligence, error or omission, malpractice or mistake arising out of “Professional
        Services”, committed or alleged to have been committed by or on behalf of the “Insured” in the
        conduct of any of the “Insured’s” business activities;

    12. for “Bodily Injury”, “Personal Injury”, “Property Damage” and/or “Advertising Injury” directly
        or indirectly caused by or arising out of:- asbestos; tobacco; coal dust; mold; chromium copper
        arsenate; Exterior Insulation and Finish System (EIFS); polychlorinated biphenyls; silica;
        benzene; lead; Methyl Tertiary Butyl Ether/Ethyl; talc; dioxin; pesticides or herbicides;
        electromagnetic fields; pharmaceutical or medical drugs/products/substances/devices; or any
        substance containing such material or any derivative thereof;

    13. for “Bodily Injury”, “Personal Injury”, “Property Damage” and/or “Advertising Injury” in the
        nature of:- hearing loss or damage; human immuno deficiency virus or acquired immune
        deficiency syndrome; cumulative trauma disorder; repetitive motion or strain injury; carpal
        tunnel syndrome;

    14. for the “Insured’s” failure to supply or from fluctuations in supply of any oil, gas, electricity,
        chemicals, products, materials or services;

    15. for “Bodily Injury”, “Personal Injury”, “Property Damage” and/or “Advertising Injury” directly
        or indirectly caused by or arising out of seepage, pollution or contamination however caused
        whenever or wherever happening;

        This exclusion shall not apply where all of the following conditions are shown by the “Insured”
        to have been met:

        (a) the seepage, pollution or contamination was caused by an “Occurrence”; and,

        (b) the “Occurrence” first commenced on an identified specific date during the period set out in
            Item 5 of the Declarations; and,

        (c) the “Occurrence” was first discovered by the “Insured” within fourteen (14) days of such
            first commencement; and,

        (d) written notification of the “Occurrence” was first received from the “Insured” by
            Underwriters within ninety (90) days of the “Insured’s” first discovery of the “Occurrence”
            ; and,

        (e) the “Occurrence” did not result from the “Insured’s” intentional violation of any statute,
            rule, ordinance or regulation.

        Even if the above conditions (a) to (e) are satisfied, this Policy does not apply to any actual or
        alleged liability:

        (i)     to evaluate, monitor, control, remove, nullify and/or clean-up seeping, polluting or
                contaminating substances to the extent such liability arises solely from any obligations
                imposed by or on behalf of a governmental authority;

        (ii)    to abate or investigate any threat of seepage onto or pollution or contamination of the
                property of a “Third Party”;



                                             EXHIBIT 4                                      Rodi - 0464
   Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 21 of 40



Price Forbes & Partners Limited                                                              507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730

        (iii)   for seepage, pollution or contamination of property which is or was, at any time, owned,
                leased, rented or occupied by any “Insured”, or which is or was, at any time, in the care,
                custody or control of any “Insured” (including the soil, minerals water or any other
                substance on, in or under such owned, leased, rented, occupied or controlled property or
                property in such care, custody or control);

        (iv)    in respect of any seepage, pollution or contamination which is directly caused by or
                arises out of the drilling of, production from, servicing of, operation of or participation
                in wells or holes;

    16. arising out of the handling, processing, treatment, storage, disposal or dumping of any waste
        materials or substances, or arising out of such waste materials or substances during
        transportation;

    17. arising directly or indirectly out of any one or more of the following:

        (a) war, invasion, acts of foreign enemies, hostilities (whether war be declared or not), civil
            war, revolution, rebellion, military or usurped power, insurrection or civil strife arising
            therefrom, or any hostile act by or against a belligerent power;

        (b) confiscation or expropriation or nationalisation or requisition or deliberate destruction of, or
            deliberate damage to property;

        (c) capture, seizure, arrest, restraint or detainment and the consequences thereof or any attempt
            thereat;

        (d) any act of terrorism or of any person(s) acting maliciously or from a political motive;

    18. arising out of any obligation of the “Insured” under a no-fault, uninsured motorist or
        underinsured motorist law;

    19. (a) arising out of an “Insured’s” capacity, duty or responsibility as an officer, director or trustee
            of a corporation by reason of any breach of fiduciary duty or improper conduct or conflict
            of interest in the performance of an “Insured’s” duties, responsibilities or accountability as
            an officer, director or trustee, including, without limitation, any actual or alleged
            misstatement, misleading statement, gain of personal profit or advantage to which the
            “Insured” was or is not entitled legally, any dishonest act, or bad faith conduct, in the
            “Insured’s” capacity as officer, director or trustee, or with respect to the capital, assets or
            securities of the corporation, or any action taken beyond the scope of the “Insured’s”
            authority as an officer, director or trustee;

        (b) arising out of any violation of any national, federal, state or local law regulating, controlling
            and governing stock, bonds or securities of any type or nature, including, without limitation,
            liability under The Securities Act of 1933, The Securities Exchange Act of 1934, The Trust
            Indenture Act of 1939, The Public Utility Holding Company Act of 1935, The Investment
            Company Act 1940, The Investment Advisers Act of 1940, and the so called “Blue Sky”
            Laws of the various states or other jurisdiction;

        (c) of any officer, director or trustee arising out of a shareholder’s derivative action;

        (d) which would be payable under the terms of a directors and officers liability insurance policy
            or a directors and company reimbursement indemnity policy of the type issued by insurance
            companies of the United States of America, as if any “Insured” had obtained such coverage


                                             EXHIBIT 4                                      Rodi - 0465
      Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 22 of 40


Price Forbes & Partners Limited                                                                  507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730

               in an amount sufficient to pay the full amount being claimed against any “Insured” and any
               defence thereof, whether or not any “Insured” has obtained such coverage;

       20. (a) arising out of any violation of any national, federal, state or local law regulating, controlling
               or governing antitrust or the prohibition of monopolies, activities in restraint of trade, unfair
               methods of competition or deceptive acts and practices or conspiracies in trade and
               commerce including, without limitation, the Sherman Act, the Clayton Act, the Robinson-
               Patman Act, the Federal Trade Commission Act, and the Hart-Scott-Rodino Antitrust
               Improvements Act and the Racketeer Influenced And Corrupt Organizations Act;

           (b) for any “Claims” for damages made by or on behalf of the Federal Deposit Insurance
               Corporation, the Federal Savings and Loan Insurance Corporation, the Resolution Trust
               Company, and other depository insurance corporation, the Comptroller of the Currency, the
               Federal Home Loan Bank board or any other national, federal, state or local bank regulatory
               agency, in its capacity as regulator, receiver, conservator, liquidator shareholder, successor
               in interest or assignee of the “Insured”, whether such liability for damages is brought in the
               name of such agency or by or on behalf of such agency in the name of any other person;

           (c) arising out of or contributed to by the dishonesty, infidelity or fraud of any “Insured.”

       21. for any “Claim” not covered by the policies listed in Item 2 of the Declarations. This exclusion
           will not apply to the extent that such “Claim” would have been covered except for the reduction
           or exhaustion of an aggregate limit shown in Item 2 of the Declarations by payment of
           “Claim(s)” for “Occurrence(s)” which are also covered by this Policy.

       Nothing contained in the above Exclusions shall extend this Policy to cover any liability which
       would not have been covered had these Exclusions not been incorporated herein.

IV.        DEFINITIONS

       1. ADVERTISING INJURY

           The words “Advertising Injury”, wherever used in this Policy, shall mean injury to a “Third
           Party” arising out of the “Insured’s” advertising activities, but only if such injury arises out of:

           (a) oral or written publication of material that slanders or libels a person or organisation or
               disparages a person’s or organisation’s goods, products or services;

           (b) oral or written publication of material that violates a person’s right to privacy;

           (c) misappropriation of advertising ideas or style of doing business; or,

           (d) infringement of copyright, title or slogan.

       2. AIRCRAFT LIABILITY

           The words “Aircraft Liability”, wherever used in this Policy, shall mean liability arising out of
           the maintenance, operation or use of an aircraft, aeroplane or helicopter which is designed to fly
           in the air or atmosphere.

       3. AUTOMOBILE

           The words “Automobile,” wherever used in this Policy, shall mean a land motor vehicle, trailer
           or semi-trailer designed for travel on public roads, including any attached machinery or


                                                EXHIBIT 4                                       Rodi - 0466
   Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 23 of 40



Price Forbes & Partners Limited                                                            507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730

       equipment, but the word “Automobile” shall not include the contents of such vehicle, trailer or
       semi-trailer.

    4. AUTOMOBILE LIABILITY

       The words “Automobile Liability,” wherever used in this Policy, shall mean liability arising out
       of the maintenance, operation or use of any “Automobile”.

    5. AVIATION PRODUCTS

       The words “Aviation Products”, wherever used in this Policy, shall mean any of the “Insured’s
       Products” consisting of or being part of an aircraft, aeroplane, helicopter, rocket, missile,
       satellite or other craft designed to fly in the air, atmosphere or space.

    6. BODILY INJURY

       The words “Bodily Injury”, wherever used in this Policy, shall mean bodily injury, sickness,
       disability, or disease. “Bodily Injury” shall also mean mental injury, mental anguish,
       humiliation, shock or death if directly resulting from bodily injury, sickness, disability or
       disease.

    7. CLAIM

       The word “Claim”, wherever used in this Policy, shall mean that part of each written demand
       received by the “Insured” for damages, including the service of suit or institution of arbitration
       proceedings.

    8. COMPLETED OPERATIONS LIABILITY

       The words “Completed Operations Liability”, wherever used in this Policy, shall mean liability
       for “Bodily Injury” and/or “Property Damage” arising out of the “Insured’s” operations or
       reliance upon a representation or warranty made at any time with respect thereto, but only if the
       “Bodily Injury” and/or “Property Damage” happens after such Operations have been completed
       or abandoned and happens away from the premises owned, rented, leased, or occupied by the
       “Insured”.

       Operations include materials, parts or equipment furnished in connection therewith. Operations
       shall be deemed completed at the earliest of the following times:

       (a) when all operations to be performed by or on behalf of the “Insured” under the contract
           have been completed; or,

       (b) when all operations to be performed by or on behalf of the “Insured” at the site of the
           operations have been completed; or,

       (c) when that portion of the work out of which the “Bodily Injury” and/or “Property Damage”
           arises has been put to its intended use by any person or entity other than another contractor
           or sub-contractor engaged in performing operations for a principal as part of the same
           project.

       Operations which may need service, maintenance, correction, repair or replacement, but which
       are otherwise complete, shall be deemed as completed.



                                           EXHIBIT 4                                      Rodi - 0467
   Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 24 of 40



Price Forbes & Partners Limited                                                             507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730

       “Completed Operations Liability” does not include liability for “Bodily Injury” and/or
       “Property Damage” arising out of:

       (a) operations in connection with the transportation of property, unless the “Bodily Injury”
           and/or “Property Damage” arises out of a condition in or on an “Automobile” created by the
           loading or unloading thereof, or,

       (b) the existence of tools, uninstalled equipment or abandoned or unused materials.

    9. DEFENCE EXPENSES

       The words “Defence Expenses”, wherever used in this Policy, shall mean investigation,
       adjustment, appraisal, defence and appeal costs and expenses and pre and post judgement
       interest, paid or incurred by or on behalf of the “Insured”.

       The salaries, expenses or administrative costs of the “Insured” or its employees or any insurer
       shall not be included within the meaning of “Defence Expenses”.

    10. DISCRIMINATION

       The word “Discrimination”, wherever used in this Policy, shall mean termination of the
       employment relationship, a demotion, a failure or refusal to hire or promote, denial of an
       employment benefit or the taking of any adverse or differential employment action because of
       race, colour, religion, age, sex, disability, pregnancy, sexual orientation, national origin, or any
       other basis prohibited by any national, federal, state or local law.

    11. EMPLOYERS’ LIABILITY

       The words “Employer’s Liability”, wherever used in this Policy, shall mean any liability of an
       “Insured” to its employee arising out of the employment of that employee.

    12. INAPPROPRIATE EMPLOYMENT CONDUCT

       The words, “Inappropriate Employment Conduct”, wherever used in this Policy, shall mean:

       (a) actual or constructive termination of an employment relationship in a manner which is
           alleged to have been against the law or wrongful or in breach of an implied employment
           contract or breach of the covenant of good faith or fair dealing in the employment contract;

       (b) allegations of wrongful demotion, or wrongful discipline;

       (c) allegations of misrepresentation or defamation made by an employee, a former employee or
           an applicant for employment which arise from an employment decision to hire, fire,
           promote or demote;

       (d) allegations of infliction of emotional distress, mental injury, mental injury, mental anguish,
           shock, sickness, disease or disability made by an employee, a former employee or an
           applicant for employment which arise from an employment decision to hire, fire, promote
           or demote;

       (e) allegations of false imprisonment, detention or malicious prosecution made by an employee,
           a former employee or an applicant for employment which arise from an employment
           decision to hire, fire, promote or demote;


                                            EXHIBIT 4                                      Rodi - 0468
   Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 25 of 40


Price Forbes & Partners Limited                                                           507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730

       (f) allegations of libel, slander, defamation of character or any invasion of right of privacy
           made by an employee, a former employee or an applicant for employment which arise from
           an employment decision to hire, fire, promote or demote; or,

       (g) other injury allegations made by an employee, a former employee or an applicant for
           employment which arise from an employment decision to hire, fire, promote or demote.

       “Inappropriate Employment Conduct” does not include damages determined to be owing under
       a written or express contract of employment or obligation to make payments, including but not
       limited to severance payments, in the event of the termination of employment.

       Inappropriate Employment Conduct shall not include any allegations other than those set forth
       above.

    13. INSURED

       The word “Insured”, wherever used in this Policy, shall mean only the following:

       (a) the named “Insured” set out in Item 1 of the Declarations;

       (b) the named “Insured’s” subsidiary, owned or controlled companies which have been
           declared to and accepted by Underwriters at the inception of this Policy;

       (c) any person or entity to whom the “Insured” is obliged by a written “Insured Contract”
           entered into before any relevant “Occurrence”, to provide insurance such as is afforded by
           this Policy but only with respect to:

           (i) liability arising out of operations conducted by the named “Insured” or on its behalf; or

           (ii) facilities owned or used by the named “Insured”;

       (d) any person or organisation, other than the named “Insured”, included as an additional
           insured in the policies listed in Item 2 of the Declarations but not for broader coverage than
           is available to such person or organisation under such underlying policies;

       (e) any officer, director, stockholder, partner or employee of the “Insured”, but only in respect
           of an “Occurrence” covered hereunder whilst acting within their duties;

       (f) such additional percentage of any joint venture, operation or partnership where the
           “Insured” is required by written contract to provide insurance for any other partner in the
           joint venture and which has been declared to and accepted by Underwriters subscribing to
           this Policy;

       (g) any person or entity that would otherwise fall into (b), (d) or (f) above but for which the
           first named “Insured” first seeks coverage after the inception date and during the Policy
           Period, will automatically be covered hereon provided satisfactory advice and full
           information is received by Underwriters from the first named “Insured” of such additional
           person or entity within forty-five (45) days after the date such coverage is required.
           Underwriters reserve the right to charge additional premium and/or impose specific terms
           upon any person or entity covered under this paragraph (g).

    14. INSURED CONTRACT

       The words “Insured Contract”, wherever used in this Policy, shall mean any written contract or
       agreement entered into by the “Insured” and pertaining to business under which the “Insured”

                                           EXHIBIT 4                                     Rodi - 0469
   Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 26 of 40



Price Forbes & Partners Limited                                                           507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730

       assumes the tort liability of another party to pay for “Bodily Injury”, “Property Damage”,
       “Personal Injury” or “Advertising Injury” to a “Third Party” or organisation. Tort liability
       means a liability that would be imposed by law in the absence of any contract or agreement.

    15. INSURED’S PRODUCTS

       The words “Insured’s Products”, wherever used in this Policy, shall mean goods or products
       manufactured, sold, handled or distributed by the “Insured” or by others trading under the name
       of the “Insured”, including any packaging thereof.

    16. LEASED EMPLOYEE

       The words “Leased Employee”, wherever used in this Policy, shall mean a person leased to the
       “Insured” by a leasing firm under a written contract between the “Insured” and the leasing firm
       to perform duties related to the conduct of the “Insured’s” business.

    17. OCCUPATIONAL DISEASE

       The words “Occupational Disease”, wherever used in this Policy, shall mean any injury,
       including death, sickness, disease or disability, defined as occupational disease in any workers
       compensation or disability benefits laws, statutes or regulations of any jurisdiction in which the
       “Occurrence” falls or the Occupational Disease arises.

    18. OCCURRENCE

       The word “Occurrence”, wherever used in this Policy, shall mean an accident, including
       continuous and repeated exposure to substantially the same general harmful conditions which
       results in “Bodily Injury”, “Personal Injury”, “Property Damage”, or “Advertising Injury”, none
       of which was expected nor intended by any “Insured”.

    19. PERSONAL INJURY

       The words “Personal Injury”, wherever used in this Policy, shall mean injury other than “Bodily
       Injury” or “Advertising Injury” arising from:

       (a) false arrest, false imprisonment, wrongful eviction, wrongful detention of a “Third Party”
           human being;

       (b) libel, slander, defamation of character or invasion of right of privacy of such human being,
           unless arising out of advertising activities;

       (c) mental injury, mental anguish or shock to such human being which results from (a) or (b)
           above.

    20. PRODUCT LIABILITY

       The words “Product Liability”, wherever used in this Policy, shall mean liability for “Bodily
       Injury” and/or “Property Damage” arising out of the “Insured’s Products” or reliance upon a
       representation or warranty made at any time with respect thereto, but only if the “Bodily Injury”
       and/or “Property Damage” happens after physical possession of the “Insured’s Products” has
       been relinquished to others and happens away from premises owned, leased, rented or occupied
       by the “Insured”.



                                           EXHIBIT 4                                     Rodi - 0470
    Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 27 of 40




Price Forbes & Partners Limited                                                                  507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730

      21. PROFESSIONAL SERVICES

             The words “Professional Services” wherever used in this Policy, shall mean the preparation or
             approval of audits, accounts, maps, plans, opinions, reports, surveys, designs or specifications
             and supervisory, inspection, engineering or data processing services.

      22. PROPERTY DAMAGE

             The words “Property Damage”, wherever used in this Policy, shall mean physical loss of,
             physical damage to or physical destruction of tangible property of a “Third Party”, including
             loss of use of the tangible property so lost, damaged or destroyed.

      23. SEXUAL HARASSMENT

             The words “Sexual Harassment”, wherever used in this Policy, shall mean unwelcome sexual
             advances, requests for sexual favours or other verbal or physical conduct of a sexual nature that:
             (1) explicitly or implicitly are made a condition of employment, (2) are used as basis for
             employment decisions, or (3) create a work environment that interferes with performance.

      24. THIRD PARTY

             The words “Third Party”, wherever used in this Policy, shall mean any company, entity, or
             human being other than an “Insured” or other than a subsidiary, owned or controlled company
             or entity of an “Insured”. Notwithstanding Definition 13(e) of this Policy, an employee of an
             “Insured” shall be treated as a “Third Party”.

      25. ULTIMATE NET LOSS

             The words “Ultimate Net Loss”, wherever used in this Policy, shall mean the amount the
             “Insured” is obligated to pay, by judgement or settlement, as damages resulting from an
             “Occurrence” covered by this Policy, including the service of suit, institution of arbitration
             proceedings and all “Defence Expenses” in respect of such “Occurrence”.

      26. WATERCRAFT LIABILITY

             The words “Watercraft Liability”, wherever used in this Policy, shall mean liability arising out
             of the maintenance, operation or use of any craft designed to float or travel on, in or under the
             water, including hovercraft.


JL2003/006




                                                  EXHIBIT 4                                     Rodi - 0471
     Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 28 of 40




Price Forbes & Partners Limited                                                                    507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730


THIS ENDORSEMENT MODIFIES THE POLICY. PLEASE READ IT CAREFULLY.

WAR & TERRORISM EXCLUSION


This policy excludes any actual or alleged liability, costs or expenses arising directly or indirectly out of any
one or more of the following:

(a) war, civil war, revolution, rebellion, insurrection or civil strife arising therefrom, or any hostile act by or
    against a belligerent power;

(b) confiscation or expropriation;

(c) capture, seizure, arrest, restraint or detainment and the consequences thereof or any attempt thereat;

(d) any terrorist act or any person(s) acting maliciously or from a political motive;

(e) strikers, locked-out workmen, or persons taking part in labour disturbance, riots or civil commotions;

(f) derelict mines, torpedoes, bombs or other derelict weapons of war.


                 ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.


17/01/02
JL2002/002




                                                  EXHIBIT 4                                       Rodi - 0472
     Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 29 of 40




Price Forbes & Partners Limited                                                               507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730



                        INSTITUTE CYBER ATTACK EXCLUSION CLAUSE


1.1 Subject only to clause 1.2 below, in no case shall this insurance cover loss damage liability or expense
    directly or indirectly caused by or contributed to by or arising from the use or operation, as a means for
    inflicting harm, of any computer, computer system, computer software programme, malicious code,
    computer virus or process or any other electronic system.

1.2 Where this clause is endorsed on policies covering risks of war, civil war, revolution, rebellion,
    insurrection, or civil strife arising therefrom, or any hostile act by or against a belligerent power, or
    terrorism or any person acting from a political motive, Clause 1.1 shall not operate to exclude losses
    (which would otherwise be covered) arising from the use of any computer, computer system or
    computer software programme or any other electronic system in the launch and/or guidance system
    and/or firing mechanism of any weapon or missile.


10/11/03
CL380




                                                EXHIBIT 4                                    Rodi - 0473
     Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 30 of 40




Price Forbes & Partners Limited                                                               507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730


      INSTITUTE RADIOACTIVE CONTAMINATION, CHEMICAL, BIOLOGICAL, BIO-
         CHEMICAL AND ELECTROMAGNETIC WEAPONS EXCLUSION CLAUSE




This clause shall be paramount and shall override anything contained in this insurance inconsistent

therewith


1.     In no case shall this insurance cover loss damage liability or expense directly or indirectly caused by
       or contributed to by or arising from

       1.1 ionising radiations from or contamination by radioactivity from any nuclear fuel or from any
           nuclear waste or from the combustion of nuclear fuel


       1.2 the radioactive, toxic, explosive or other hazardous or contaminating properties of any nuclear
           installation, reactor or other nuclear assembly or nuclear component thereof


       1.3 any weapon or device employing atomic or nuclear fission and/or fusion or other like reaction
           or radioactive force or matter


       1.4 the radioactive, toxic, explosive or other hazardous or contaminating properties of any
           radioactive matter. The exclusion in this sub-clause does not extend to radioactive isotopes,
           other than nuclear fuel, when such isotopes are being prepared, carried, stored, or used for
           commercial, agricultural, medical, scientific or other similar peaceful purposes

       1.5 any chemical, biological, bio-chemical, or electromagnetic weapon.




10/11/2003
CL.370




                                                EXHIBIT 4                                    Rodi - 0474
      Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 31 of 40




Price Forbes & Partners Limited                                                                  507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730


U.S.A. & CANADA ENDORSEMENT FOR THE

INSTITUTE RADIOACTIVE CONTAMINATION, CHEMICAL, BIOLOGICAL, BIO-CHEMICAL AND
ELECTROMAGNETIC WEAPONS EXCLUSION CLAUSE 10/11/03


This policy is subject to the Institute Radioactive Contamination, Chemical, Biological, Bio-Chemical and
Electromagnetic Weapons Exclusion Clause 10/11/03 (RACCBE). The inclusion of RACCBE in this policy
is material to underwriters’ willingness to provide coverage at the quoted terms, conditions and rates.

It is the intent of the parties to give maximum effect to RACCBE as permitted by law.

In the event that any portion of RACCBE may be found to be unenforceable in whole or in part under the
law of any state, territory, district, commonwealth or possession of the U.S.A., or any province or territory
of Canada, the remainder shall remain in full force and effect under the laws of that state, territory, district,
commonwealth or possession, province or territory. Further, any such finding shall not alter the
enforceability of RACCBE under the laws of any other state, territory, district, commonwealth or possession
of the U.S.A., or any province or territory of Canada, to the fullest extent permitted by applicable law.




USCAN B
29/01/04




                                                  EXHIBIT 4                                     Rodi - 0475
      Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 32 of 40




Price Forbes & Partners Limited                                                                   507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730

                            INSTITUTE SERVICE OF SUIT CLAUSE (U.S.A.)


It is agreed that in the event of the failure of the Underwriters severally subscribing this insurance (the
Underwriters) to pay any amount claimed to be due hereunder, the Underwriters, at the request of the
Assured, will submit to the jurisdiction of a court of competent jurisdiction within the United States of
America.

Notwithstanding any provision elsewhere in this insurance relating to jurisdiction, it is agreed that the
Underwriters have the right to commence an action in any court of competent jurisdiction in the United
States of America, and nothing in this clause constitutes or should be understood to constitute a waiver of
the Underwriters' rights to remove an action to a United States Federal District Court or to seek remand
therefrom or to seek a transfer of any suit to any other court of competent jurisdiction as permitted by the
laws of the United States of America or any state therein.

Subject to the Underwriters' rights set forth above:

(a)       It is further agreed that the Assured may serve process upon any senior partner in the firm of:

          Mendes & Mount (Attorneys), 750 Seventh Avenue, New York, N.Y. 10019-6829

          and that in any suit instituted against any one of them upon this contract the Underwriters will abide
          by the final decision of the Court or of any Appellate Court in the event of an appeal.

(b)       The above-named are authorized and directed to accept service of process on behalf of Underwriters
          in any such suit and/or upon the request of the Assured to give a written undertaking to the Assured
          that they will enter a general appearance upon the Underwriters' behalf in the event such a suit shall
          be instituted.

(c)       The right of the Assured to bring suit as provided herein shall be limited to a suit brought in its own
          name and for its own account. For the purpose of suit as herein provided the word Assured includes
          any mortgagee under a ship mortgage which is specifically named as a loss payee in this insurance
          and any person succeeding to the rights of any such mortgagee.

(d)       Further, pursuant to any statute of any state, territory or district of the United States of America
          which makes provision therefor, Underwriters hereby designate the Superintendent, Commissioner
          or Director of Insurance or other officer specified for that purpose in the statute, or his successor or
          successors in office (the Officer), as their true and lawful attorney upon whom may be served any
          lawful process in any action, suit or proceeding instituted by or on behalf of the Assured or any
          beneficiary hereunder arising out of this contract of insurance, and hereby designate the above-
          named as the person to whom the Officer is authorized to mail such process or a true copy thereof.
If this clause is attached to a contract of reinsurance the terms insurance and Assured shall mean
reinsurance and Reassured respectively.


1/11/92
CL355




                                                   EXHIBIT 4                                     Rodi - 0476
     Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 33 of 40




Price Forbes & Partners Limited                                                                507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730

                U.S. TERRORISM RISK INSURANCE ACT OF 2002 AS AMENDED
                               NOT PURCHASED CLAUSE

This Clause is issued in accordance with the terms and conditions of the "U.S. Terrorism Risk Insurance Act
of 2002" as amended as summarized in the disclosure notice.

It is hereby noted that the Underwriters have made available coverage for “insured losses” directly resulting
from an "act of terrorism" as defined in the "U.S. Terrorism Risk Insurance Act of 2002", as amended
(“TRIA”) and the Insured has declined or not confirmed to purchase this coverage.

This Insurance therefore affords no coverage for losses directly resulting from any "act of terrorism" as
defined in TRIA except to the extent, if any, otherwise provided by this policy.

All other terms, conditions, insured coverage and exclusions of this Insurance including applicable limits
and deductibles remain unchanged and apply in full force and effect to the coverage provided by this
Insurance.

LMA5092
21/12/2007
Form approved by Lloyd’s Market Association




                                                EXHIBIT 4                                     Rodi - 0477
        Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 34 of 40




Price Forbes & Partners Limited                                                                   507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730



                            WAIVER OF SUBROGATION ENDORSEMENT

Insurers agree to waive their rights of subrogation against any principal where waiver is required by written
contract but only in respect of liability for Bodily Injury and/or Property Damage arising out of operations
performed by the Named Assured and only to the extent required under said written contract.

All other terms and conditions remain unchanged.

                                CLAIMS REPORTING ENDORSEMENT


It is agreed by the Insured that with respect to claim(s) reporting, in addition to the terms and conditions set
forth in this Policy, immediate written notice must be given to Underwriters by or on behalf of the Insured:

(i)          of any incident causing the death of a human being; or

(ii)         of any incident where any injury of the following type occurs:

             a)           quadriplegia or paraplegia; or
             b)           major amputations (leg, arm, foot or hand); or
             c)           other serious injuries such as head injuries, serious burns, loss of
                          an eye, permanent loss of any of the senses, severe scarring, alleged
                          paralysis; or
             d)           any claim(s) in which Underwriters are named as a defendant; or

(iii)    of any incident causing any injury, death, disease or property damage where the paid or reserved
         amount being claimed for exceeds 50% (50 per cent) of the deductible and/or excess as stated in the
         Policy.

All other terms and conditions remain unchanged.




                                                 EXHIBIT 4                                      Rodi - 0478
     Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 35 of 40


Price Forbes & Partners Limited                                                                   507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730




      THESE EXCLUSIONS RESTRICT THE POLICY. PLEASE READ THEM CAREFULLY.


                                  SUPPLEMENTARY EXCLUSIONS B

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS POLICY, IT IS
HEREBY UNDERSTOOD AND AGREED THAT THIS POLICY IS SUBJECT TO THE FOLLOWING
ADDITIONAL EXCLUSIONS AND THAT THIS POLICY SHALL NOT APPLY TO:-

1.    any liability for

      a.   loss of or damage to any well or hole
           (i)          which is being drilled or worked over by or on behalf of the Insured,
           or
           (ii)         which is in the care custody or control of the Insured,
           or
           (iii)        in connection with which the Insured has provided services, equipment or
                        materials.

           b.             any cost or expense incurred in the redrilling or restoring of any such well or any
                          substitute well or hole.


2.    any liability for loss of or damage to any drilling tool, pipe, collar, casing, bit, pump, drilling or well
      servicing machinery, or any other equipment while it is below the surface of the earth in any well or
      hole

           a.             which is being drilled or worked over by or on behalf of the Insured,

           or
           b.             which is in the care custody or control of the Insured,

           or
           c.             in connection with which the Insured has provided services, equipment or
                          materials.

3.    any liability for costs and expenses incurred in, or incidental to

           a.             controlling or bringing under control any wells or holes,
           or
           b.             extinguishing fire in or from any wells or holes,
           or
           c.             drilling relief wells or holes, whether or not the relief wells or holes are successful.

4.    any liability for costs and expenses incurred in, or incidental to

           a.             the raising, removal or destruction of any wreckage, debris or obstruction,
                          however caused, whether or not the property of the Insured, and whether or not
                          such raising, removal or destruction is required by law, contract or otherwise,

           b.             the removal or recovery of any drilling tool, pipe, collar, casing, bit, pump, drilling

                                                 EXHIBIT 4                                       Rodi - 0479
     Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 36 of 40




Price Forbes & Partners Limited                                                              507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730

                        or well servicing machinery or any other equipment while it is below the surface
                        of the earth in any well or hole.

5.     any liability for loss of or damage to sub-surface oil, gas, water, or other substance or material, or
       the cost or expense of reducing to physical possession above the surface of the earth any oil, gas,
       water, or other substance or material, or expense incurred or rendered necessary to prevent or
       minimise such loss or damage.

6.     any liability for damages to any Co-owner of a working interest with respect to such working
       interest. As used in this exclusion, the term “Co-owner of a working interest” means any person or
       entity working with the Insured, a Co-owner, joint venturer or mining partner in mineral properties
       who participates in the operating expense of such properties or revenues therefrom, or who has the
       right to participate in the control, development or operation of such properties.


All other terms and conditions remain unchanged

CGU00Z




                                               EXHIBIT 4                                    Rodi - 0480
      Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 37 of 40




Price Forbes & Partners Limited                                                                  507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730


                                         IN-REM ENDORSEMENT

It is agreed that any occurrence or accident otherwise covered by this policy resulting in any action “in rem”
of any vessel owned, operated or chartered by the insured shall in all respects be treated in the same manner
as though the action resulting therefrom were ‘in personam” against the insured.

All other terms and conditions remain unchanged



                                        CANCELLATION CLAUSE

This Policy may be cancelled by either party giving thirty (30) days (ten (10) days in the event of non-
payment of premium) written or telegraphic notice to the other, if at the option of Underwriters pro rata, if at
the request of the Assured short rates, will be charged - and arrival.

                             MINIMUM EARNED PREMIUM PROVISION

In the event of cancellation by the named insured, the underwriters shall receive and retain not less than a
minimum premium of 25% of the total annual premium.

All other terms and conditions remain unchanged


                          GULF OF MEXICO EXTENSION ENDORSEMENT

It is agreed that coverage afforded by this policy is hereby extended to include the Gulf of Mexico.

All other terms and conditions remain unchanged



                                        IN PERSONAM LIABILITY

Privilege is granted for the captain or other qualified pilot, to leave the vessel and to continue the operation
in which the vessel shall be engaged from other points of vantage; and this insurance shall extend to and
cover the legal liability of either the vessel or Assured or both, for any act of the captain while so conducting
the operation.

All other terms and conditions remain unchanged




                                                  EXHIBIT 4                                     Rodi - 0481
     Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 38 of 40




Price Forbes & Partners Limited                                                              507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730




                       SANCTION LIMITATION AND EXCLUSION CLAUSE


No (re)insurer shall be deemed to provide cover and no (re)insurer shall be liable to pay any claim or
provide any benefit hereunder to the extent that the provision of such cover, payment of such claim or
provision of such benefit would expose that (re)insurer to any sanction, prohibition or restriction under
United Nations resolutions or the trade or economic sanctions, laws or regulations of the European Union,
United Kingdom or United States of America.


15/09/10
JL2010/005




                     PRIMARY AND NON CONTRIBUTORY ENDORSEMENT
Notwithstanding anything to the contrary contained in the policy to which this endorsement is attached, it is
hereby understood and agreed that in consideration the premium hereon, the policy is modified as follows:
This policy’s Other Insurance provision is modified such that the coverage afforded by this policy to such
Additional Assured shall apply as primary insurance and any other insurance issued to such Additional
Assured shall apply as excess and noncontributory insurance. However, this condition shall only apply
where such is required by written contract executed prior to an occurrence, accident, loss or damage for
which coverage is sought under this policy.
Notwithstanding the above, the underlying as scheduled in this policy are deemed in force for full limits.




                                                EXHIBIT 4                                    Rodi - 0482
     Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 39 of 40




Price Forbes & Partners Limited                                                  507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730

                             SCHEDULE OF UNDERLYING INSURANCES



COVERAGE                           CARRIER                     LIMIT


Automobile Liability               Houston Speciality          USD 1,000,000 Combined Single
                                                               Limit
Policy#: HSLR18-02446-05

Marine General Liability           Navigators                  USD 1,000,000 each occurrence
                                                               USD 2,000,000 aggregate in
                                                                respect of Products / Completed
                                                               Operations
                                                               USD 2,000,000 general aggregate
                                                               (other than Products and
Policy#: HO17LIA00252401                                        Completed Operations)

Maritime Employers Liability       Lloyd’s
                                                               USD 1,000,000
Policy#: B1368E17655

Employers Liability                LWCC                        USD 1,000,000

Policy#: 146328

Protection & Indemnity             Lloyd’s                     USD 1,000,000

Policy#: TRM-407508
Collision Liability (included in
the Hull & XS Hull Policies)                                   USD 1,000,000

Hull Policy#: B5JH9075417          Hull: Atlantic Speciality

XS Hull Policy#: TRM-407510        XS Hull: Lloyd’s

Pollution Liability                Lloyd’s
                                                               USD 5,000,000
Policy#: 06897-04




                                             EXHIBIT 4                          Rodi - 0483
  Case 2:17-cv-05394-GGG-MBN Document 188-6 Filed 05/12/20 Page 40 of 40




Price Forbes & Partners Limited                                 507 PRF

UNIQUE MARKET REFERENCE: B0507 M16PL06730


                                  SCHEDULE OF VESSELS


                                             Amount / Limit
  Description
    Name:       Miss Peggy Ann                $2,400,000
    Type:       1989 Crewboat
    Crew:       4

    Name:       Grant                         $2,400,000
    Type:       1991 Crewboat
    Crew:       4

    Name:       Wildcat                       $3,000,000
    Type:       1992 Crewboat
    Size:       137.6'
    Crew:       4

    Name:       Mr. Mag                       $3,218,000
    Type:       1996 Crewboat
    Size:       139.8'
    GRT:        93
    Crew:       4

    Name:       Mr. Lloyd                     $5,800,000
    Type:       2004 Crewboat
    Size:       147.5'
    GRT:        99
    Crew:       4

    Name:       Riley Claire                  $11,500,000
    Type:       2014 Crewboat
    Size:       175'
    Crew:       6

    Name:       Mason G                       $11,500,000
    Type:       2015 Crewboat
    Size:       175.0 x 30.0 x 13.5
    Crew:       6




                                      EXHIBIT 4                Rodi - 0484
